Hurlbutt, J.
(dissenting). I respectfully dissent. Plaintiffs’ and defendants’ expert witnesses agreed that, as a result of the accident, Debra Pares (plaintiff) sustained a soft tissue cervical spine injury that resolved within six months. The experts were sharply divided, however, on whether the degenerative condition of two of plaintiffs lumbar discs was caused by the accident. Plaintiffs’ experts testified that plaintiff suffered from causally-related disc herniation at L3-L4 and disc bulging at L4-L5, that those conditions were permanent, and that future surgical repair would be necessary. On the other hand, defendants’ expert testified that the sole cause of the herniation and bulging of plaintiffs lumbar discs was a naturally occurring degenerative process wholly unrelated to the accident.
A motion to set aside a jury verdict should be granted only if the evidence so preponderates in favor of the movant that the verdict could not have been reached on any fair interpretation of the evidence (see, Grassi v Ulrich, 87 NY2d 954, 956; Lolik v *854Big V Supermarkets, 86 NY2d 744, 746). Here, the evidence-on the issue of causation of plaintiffs herniated and bulging discs does not weigh so heavily in plaintiffs’ favor as to preclude a fairly reached jury conclusion that such condition was unrelated to the accident, thereby limiting the award of damages for past pain and suffering and denying any award for future pain and suffering.
The majority’s conclusion that the jury “must have rejected defendants’ proof that plaintiff suffered only a minor soft tissue injury” is speculative, particularly in light of the jury finding that plaintiff did not sustain a permanent consequential limitation of use of a body organ or member. Further, the jury’s determination not to award any damages on the derivative claim is not inconsistent with the remainder of the verdict (see, Greene v Xerox Corp., 244 AD2d 877, lv denied 91 NY2d 809; Silverstein v Harmonie Club, 173 AD2d 378, 379) and is not against the weight of the evidence (see, Lolik v Big V Supermarkets, supra, at 746). I would therefore affirm the judgment and reverse the order granting the motion to set aside the verdict with respect to damages and ordering a new trial on damages only. (Appeal from Judgment of Supreme Court, Erie County, Flaherty, J. — Negligence.) Present — Green, J. P., Lawton, Hayes, Hurlbutt and Balio, JJ.